The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 7/29/2019, Claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. In view of Applicant's disclosure, specification page 5-6, section 0016-0017, the computer readable storage medium is not limited to tangible embodiments, instead being defined as including both tangible embodiments (see applicant's specification section 0016) and intangible 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Thomsen., US 2018/0322050 A1, in view of Pan., US 2014/0379990 A1.
Regarding claims 1, 8 and 15, Thomsen teaches a computer-implemented method comprising: 
identifying a first written page of a plurality of pages to be flushed (section 0003; section 0005 and section 0019; pages are identified that have been loaded into the memory of the database system and which have been modified); 
identifying a second written page of a plurality of pages to be flushed (section 0003; section 0005 and section 0019; pages are identified that have been loaded into the memory of the database system and which have been modified); 
determining whether the first page of the plurality of pages is to be flushed and whether the second page of the plurality of pages is to be flushed (section 0003; section 
allocating, the first page of the plurality of pages and the second page of the plurality of pages to be flushed in parallel based upon, at least in part, the one or more factors (section 0019 and section 0099; asynchronous write I/O is triggered causing the identified pages to be flushed to the physical disk storage and stored in the physical disk storage according to their assigned physical page numbers such that, if at least one predetermined performance condition is met, a subset of the identified pages in the queue is flushed to physical disk storage, in parallel to the flushing by the page flusher tread, using at least one helper job).
Thomsen does not clearly teach a first node and a second node write the pages and the first node and the second node flush the pages.
However, Pan teaches a first node and a second node write the pages and the first node and the second node flush the pages (Fig.2; section 0010 and section 0070 and Fig.5 and section 0070-0082; a storage controller may be configured to write or store data in a cache and then later flush or write the data from the cache to the appropriate locations of the storage devices. The storage controller may receive requests from hosts to write data to the storage devices).


Regarding claims 2 and 9, Thomsen teaches further comprising sending, by the first node to the second node, a page ID (section 003; Each page is assigned with a different ordered physical page number) and a log offset of the plurality of pages to be flushed (Applicant does not define the meaning of the log offset in the specification, Thomsen teaches the savepoint can, in some variations, include an undo log of transactions which were open in the savepoint and/or a cleanup log of transactions which were committed in the savepoint but not yet garbage collected; section 0077).  

Regarding claims 3 and 10, Thomsen teaches further comprising receiving, by the first node from the second node, the page ID and the log offset of the plurality of pages that are flushed (section 0075; With the HA/DR system 500, an initial copy on the primary system 505 can be shipped to the secondary system 510 that can serve as a starting point, where both the primary system 505 and the secondary system 510 have 
 
Regarding claims 4, 11 and 17, Thomsen teaches wherein at least one factor of the one or more factors includes the first node being identified as having written the first page of the plurality of pages to be flushed and the second node being identified as having written the second page of the plurality of pages to be flushed (section 0019; pages are identified that have been loaded into the memory of the database system and which have been modified. These identified pages are to be flushed to the physical disk storage).  

Regarding claims 6, 13 and 19, Thomsen teaches at least one factor of the one or more factors includes load balancing of the first node and the second node (section 0064; each of the primary system 405a and the secondary system 405b includes a load balancing server 470a and 470b which respectively receive requests from user applications directed to the primary system 405a or the secondary system 405b).  

Regarding claims 7, 14 and 20, Thomsen teaches at least one factor of the one or more factors includes whether one of the first node and the second node are unavailable during a flush request to flush at least one of the first page and the second page (section 0065; If the write request is allocated to the primary system 405a, the read request would obtain a different result depending on whether the subsequent read 

Regarding claim 16, Thomsen teaches the operations further comprise sending, by the first node to the second node, a page ID (section 003; Each page is assigned with a different ordered physical page number) and a log offset of the plurality of pages to be flushed (Applicant does not define the meaning of the log offset in the specification, Thomsen teaches the savepoint can, in some variations, include an undo log of transactions which were open in the savepoint and/or a cleanup log of transactions which were committed in the savepoint but not yet garbage collected; section 0077) and receiving, by the first node from the second node, the page ID and the log offset of the plurality of pages that are flushed (section 0075; With the HA/DR system 500, an initial copy on the primary system 505 can be shipped to the secondary system 510 that can serve as a starting point, where both the primary system 505 and the secondary system 510 have identical data, before transaction log replay commences to synchronize all future changes from the primary system 505 to the secondary system 510). 
 
Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ren et al.,US 2018/0349275 A1 teaches a file system with adaptive flushing for an electronic device. The file system keeps data in memory much longer and its policy for flushing in-memory write cache to storage is application-aware and adaptive.
	Zhang et al teaches A disk array flushing method and a disk array flushing apparatus.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133